                                         Case 4:07-cv-05944-JST Document 5819 Filed 08/27/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                              NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     IN RE: CATHODE RAY TUBE (CRT)                       MDL No. 1917
                                         ANTITRUST LITIGATION
                                   8                                                         Case No. 07-cv-5944-JST

                                   9                                                         ORDER REGARDING DEFENDANTS’
                                         This Order Relates To:                              RESPONSE TO PLAINTIFF’S
                                  10                                                         COMPLAINT
                                         GOVERNMENT OF PUERTO RICO v.
                                  11     PANASONIC CORP. OF NORTH
                                         AMERICA, et al., Case No. 4:20-cv-05606-
                                  12     JST
Northern District of California
 United States District Court




                                  13

                                  14          Responding to the Defendants’ request in the parties’ most recent joint case management
                                  15   statement, ECF No. 5816 at 3-4, it is sufficient for the Defendants to file either a motion to dismiss
                                  16   or an answer in response to Plaintiff’s complaint. Defendants are not required to file both.
                                  17          IT IS SO ORDERED.
                                  18   Dated: August 27, 2020
                                                                                         ______________________________________
                                  19
                                                                                                      JON S. TIGAR
                                  20                                                            United States District Judge

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
